Name: Decision No 2/94 of the EC-Slovak Republic Joint Committee of 31 October 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community
 Type: Decision
 Subject Matter: tariff policy;  trade;  Europe;  iron, steel and other metal industries
 Date Published: 1994-12-17

 Avis juridique important|21994D1217(13)Decision No 2/94 of the EC-Slovak Republic Joint Committee of 31 October 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community Official Journal L 325 , 17/12/1994 P. 0058 - 0059DECISION No 2/94 OF THE EC-SLOVAK REPUBLIC JOINT COMMITTEE of 31 October 1994 concerning modifications to Decision 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 concerning the export of certain steel products from the Slovak Republic to the Community (94/793/ECSC)THE JOINT COMMITTEE, Whereas Decision No 1/93 of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 established a tariff quota system concerning the export of certain products from the Slovak Republic to the Community was introduced; Whereas Article 1 (1) of that Decision established the limits within which products listed in Annex I of that Decision could be imported into the Community subject to the import duty foreseen in the Interim Agreement between the Community and the Slovak Republic; Whereas, in the context of further consultations in the framework of the EC-Slovak Joint Committee, the Slovak Republic has requested and the Community has agreed to the redistribution among certain product categories of the limits established under Article 1 (1) of that Decision; Whereas Article 1 (1) of that Decision should, therefore, be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 The limits for 1994 established under Article 1 (1) of Decision No 1/93 (S) of the EC-Czech Republic and Slovak Republic Joint Committee of 28 May 1993 for the products set out in the table therein shall be amended as follows: >TABLE> This Decision shall be binding on both the Community and the Slovak Republic which shall take the measures necessary to implement it. This Decision shall enter into force on the date of signature. Done at Brussels, 31 October 1994. For the Community Salvatore SALERNO For the Slovak Republic Miroslav ADAMI OS